729 N.W.2d 839 (2007)
Lisa BROWN, Plaintiff-Appellee,
v.
SAMUEL WHITTAR STEEL, INC., Defendant-Appellant, and
Michael Brown, Lumbermans Mutual Casualty Insurance Company, and Harlan Gardner, Defendants.
Docket No. 131358. COA No. 256691.
Supreme Court of Michigan.
April 20, 2007.
On order of the Court, the application for leave to appeal the April 25, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on May 23, 2007, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs no later than May 16, 2007, but they should not submit mere restatements of their application papers.